Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/27/22 has been entered and fully considered. 
Claims 16-22 are pending, of which claims 21-22 are new. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by MANSKY (US 2002/0110925).
With respect to claim 16, MANKSY discloses and apparatus for testing comprising an upper plate with upper fluid chambers, 54 (container) connected to a porous sheet 64 (porous membrane) and a central plate with central fluid chambers 52 with a flexible membrane 50 forming the lower wall (deformable fluid reservoir), wherein the upper and central fluid chambers have an aligned fluid passage (allows fluid coupling) via the porous sheet that allows a fluid in the fluid chambers 52, 54 to pass therethrough (coupled via porous membrane that allows movement of a macrostructure contained in fluid from the deformable fluid reservoir into the container)(0046-0049, Fig. 1B, 2A); and a seal on the porous sheet that when the apparatus is assembled prevents fluid transfer between adjacent chambers (sealingly maintain coupling) (0050-51), the apparatus is assembled with screws that force the plates into sealing engagement with the adjacent plates (sealingly main coupling of container and deformable reservoir (0064) while application of pressurized to the flexible membrane (fluid pressure of deformable fluid reservoir) of 80-100 psig (at least 50 hPa) (0054, 0059).  
    PNG
    media_image1.png
    419
    410
    media_image1.png
    Greyscale

With respect to claim 17, MANSKY discloses the upper plate (container) is configured as a multi well filter plate (Fig 1B, 2A, 0046).
With respect to claim 18, MANSKY discloses the upper plate comprises microfluidic chambers and openings for inserting fluids (microfluidic channel) (0046-47). 
With respect to claim 19, MANSKY discloses fluid is pre-loaded into the chambers (0054).
With respect to claim 20, MANSKY discloses both the fluid chambers (container and deformable fluid reservoir) have fluid volumes of between 0.1-5mL (0.1mL is less than 250 uL). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANSKY (US 2002/0110925).
With respect to claim 21-22, MANSKY does not explicitly disclose the average pore size or pore density of the porous membrane. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a porous membrane with the claimed pore size and pore density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.    

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the attached PTO 892 share similar endeavors to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799